AUSTIN.            Txxas               78711



                                                              March       19,     1975



The Honorable                 0.    W.        McStay                                     Opinion         No.     H-     557
Executive         Secretary
State     Board        of Barber                Examiners                                Re:      Authority           of the State
512 Sam         Houston            Bldg.                                                 Board        of Barber          Examiners
Austin,         Texas         78701                                                      ta suspend            licenses.



Dear      Mr.     McStay:


            The     State          Board          of Barber             Examiners          has     requested           our        opinion
on two questions                   involving            article       8407a,          V. T. C. S.,        the    Texas        Barber
Law:


                                    1.        Under      what      conditions           can a barber             teach
                          hair           cutting        for    hire      and reward?


                                        2.    Does      the Board             have     the power          to suspend
                          or revoke                  the license          of a barber;            if so,       under
                          what               conditions        and procedures?


            A registered                     barber       is authorized               to engage          in shaving          and
trimming          the beard,                  cutting     the hair,            hair    styling,       and certain            forms
of care     for    scalp           and facial            tissues.              V. T. C.S.         art.     8401,      sec.        1;
art.     8407a,        sec.        4.


            A certificate                     of registration,            however,             does      not authorize             its
holder     to teach           others            hair     cutting        for    hire     and reward.


            Section           9 of article              8407a       prohibits          any person,             firm    or corpora-
tion from         operating                  a barber         school,     or    soliciting        students         until     it
demonstrates           to the State                    Board  of Barber                Examiners     that it has been
established         in accordance                      with that section.                 A licensed    barber   school
or college        is    expressly                authorized             by section         9(b)    to teach        “hair-cutting.           ”




                                                                   ps 2504
The    Honorable            0.   W.      McStay             page     2       (H-557)




           A qualified             barber         school         which        issues         “Class     A”      certificates
must     be under         the direct            supervision              and control            of a barber            who holds
a current       registered               “Class        A”      certificate           to practice         barbering           and
who has      had five            years        experience           in his         profession.            V. T. C. S.             art.
8407a,      sec.    9(f).


                            Each      school          shall     have     at least         one    (1) teacher           who
                          has      a teacher’s                certificate           issued      by the Board
                          upon        examination               and who is            capable         and qualified          to
                            teach        the curriculum                . .    . All      such     teachers           are
                            required           to obtain         a teacher’s             certificate          from     the
                          Board,           and,       in addition,            .    . . must       meet         the follow-
                          ing requirements:


                                   (1) Demonstrate                 their       ability       to teach        the said
                            curriculum            outlined         herein           through      a written           and
                            practical          test    to be given             by the Board.


                                   (2)     Hold       a current          certificate           as a registered
                            “Class        A”    barber          under        this     law.


                                   (3) Demonstrate                 to the Board               that     such     applicant
                          is qualified            to teach         and instruct,               to be determined
                          at the discretion                    of the Board,             and show          evidence          that
                            the applkant              has      had at least            six     (6) months            experience
                          as      a teacher           in an approved                 school      or college           in Texas
                            or in another              state      approved            by the Board,              or have
                            completed           a six-month              postgraduate                 course      as a teacher
                            in an approved               barber          school        or college          in Texas.
                            Sec.      9(f).     (Emphasis              added).


           Section          9 contemplates                  that any         barber        instructing           others      in
barbering          must      teach        in a licensed             barber          school      and must          have       a
teaching       certificate            issued      by the Board.                     In our      opinion,        a barber
would    be conducting                a barber           school        without         a permit         if he taught
hair-cutting         outside          a licensed              barber         school      to students           for    hire
and reward.




                                                                  po 2505
       -           .




The        Honorable         0.    W.      McStay        page     3      (H-557)




                  Limiting        instruction        in hair-cutting             to licensed           teachers        in
recognized               barber      schools        serves      two reasonable              state       objectives:
1) it notifies             the public       to expect        to be served              by student       barbers,and
2) it protects              student        barbers       who might         otherwise          pay for       barbering
instructions              which      do not qualify           them       to be licensed           as    registered
assistant              barbers      under      section       8 of article         8407a,         V. T. C. S.           See
Texas            State    Board      of Barber        Examiners            v.    Beaumont           Barber        COT&~,
Inc.       ,     454   S. W. 2d 729         (Tex.     Sup.     1970).


                  Your     second       question      asks      whether         the Board          of Barber           Examiners
has        power         to suspend        a barber’s         license,      and,        if so,     under     that      condi-
tions           and procedures.


                  Section   21 of article  8407a,    requires  the Board                               to suspend   or
revoke            any certificate    of registration    “for any one of,                               or a combina-
tion           of the following         causes:


                                     (A) Gross        malpractice;


                                     (B)    Continued         practice      by a person             knowingly
                             having        an infectious         or contagious             disease;


                                     (C) Advertising            by means           of knowingly           making
                             false      or deceptive           statements;


                                     (D) Advertising,            practicing,             or attempting            to
                             practice         under      another’s        trade        name      or another?s
                             name:


                                     (E) Habitual         drunkenness             or habitual           addiction
                             to the use         of morphine,             cocaine,         or other        habit-form-
                             ing drugs;


                                     (F) Immoral             or unethical         conduct;


                                     (G)    The     commission            of any       of the offenses            des-
                              cribed       in section        24 of this         Act;




                                                               po 2506
     The Honorable              0.    W.     McStay         page     4        (H-557)




     See     also      Turner        v.    Bennett,        108 S. W. 2d 967              (Tex.      Civ.     App.     --Beaumont
     1937,     no writ).


                    Section      22 of article            8407a    establishes            the procedure              for   revoking
     a barber’s         certificate           or permit.           The        procedure          involves      a summons
     issued         by a barber           inspector,        a hearing          before      a county         judge      within,    20
     days     of the        summons,          a fact-finding             inquiry        by the judge,          a decision        by
     the     Board     based         on the judge’s          findings,          and a trial         de nova        in the District
     Court      if an individual             appeals        from     the Board’s           decision          suspending          or
     revoking         his     registration.


                    Compliance             with    the statutoril~y           prescribed          procedure           is necessary
     before         the Board        may      revoke       a barber’s           certificate         or permit          under     the
     provisions         of article          8407a,        V. T. C. S.


                                                           SUMMARY


                                       A barber           may     only    teach     hair-cutting            for    hire
                                and reward             if he has     obtained           a teacher’s          certificate
                                from        the State      Board         of Barber        Examiners            and teaches
                                in a licensed             barber     school        or    college.


                                    The           Board has        authority    to revoke   or suspend                     a
                                barber’s           certificate       of registration    if the findings
                                of the county             judge    warrant         such     action.


                                                                                        Very     truly      yours,




~~                                                                       c/             Attorney         General       of Texas




                        KENDALL,                  First    Assistant



     C,     ROBERT            HEATH,          Chairman
     Opinion         Committee




                                                                   po 2507